Exhibit 10.20(A)

 

AGREEMENT AND RESERVATION OF RIGHTS REGARDING MONTBLEU

 

For good and valuable consideration, the undersigned parties, and each of them
(“Parties”) agree to this Agreement and Reservation of Rights Regarding
MontBleu, which shall be effective April 2, 2008. The Parties agree as follows:

 

1.                                       On or about January 1, 2000, Park
Cattle Co., a Nevada corporation (“Park Cattle”), entered into an Amended and
Restated Net Lease Agreement (“Lease’’) with Desert Palace, Inc., a Nevada
corporation (“DPI”), with regard to the property then known as Caesars Tahoe,
located at 55 Highway 50, Stateline, Nevada, and described more fully in the
Lease.

 

2.                                       In an Assignment and Assumption of
Lease dated June 10, 2005 (“Assignment and Assumption”), DPI assigned all of its
right, title, benefits, privileges, estate and interest in, to and under the
Lease to Columbia Properties Tahoe, LLC, a Nevada limited liability company
(“Columbia Tahoe”). Columbia Tahoe now operates the leased premises under the
name MontBleu Resort Casino & Spa.

 

3.                                       Park Cattle has not released DPI from
any of its obligations under the Lease.

 

4.                                       Park Cattle contends that Columbia
Tahoe has breached its obligations under the Lease.

 

5.                                       With the aim of avoiding litigation,
Columbia Tahoe agrees to act, and execute documents, as set forth below. Park
Cattle, however, reserves any and all past, present and future claims and rights
with respect to the Lease, including its claims and rights against Columbia
Tahoe and all other persons and entities, and nothing herein is intended as, or
shall be construed as, a waiver by Park Cattle of any of its claims or rights.
Park Cattle expressly reserves any and all claims.

 

6.                                       Columbia Tahoe, and its direct and
indirect owners, will execute the Tolling Agreement that is appended hereto as
Exhibit 1 concurrently with the execution of this Agreement and Reservation of
Rights.

 

7.                                       Columbia Tahoe and Park Cattle have
negotiated the MontBleu Lease Amendment (“Amendment”) that is appended hereto as
Exhibit 2. Park Cattle has approved the Amendment. Columbia Tahoe has approved
the Amendment, subject to creditor approval, and will promptly and diligently
seek such creditor approval. Creditors will indicate their approval of the
Amendment by executing the Consent and Subordination that is part of the
Amendment, and original signatures from said creditors shall be provided to Park
Cattle when Columbia Tahoe executes and delivers the Amendment to Park Cattle.
The Amendment will be effective immediately upon execution and delivery to Park
Cattle.

 

8.                                       Until approval from creditors is
obtained, Columbia Tahoe and Park Cattle will act in full conformity with the
Amendment, including without limitation the provisions in the Amendment that
require Columbia Tahoe to provide documents and to allow inspection and testing.
On or before May 16, 2008, Columbia Tahoe shall produce to Park Cattle all

 

B-1

--------------------------------------------------------------------------------


 

documents that are identified in the Amendment as new Sections 6.5 and 7.3(c) of
the Lease, including without limitation all documents relating to renovations,
alterations, repairs and/or improvements to the Premises since January 2005.
Said Sections 6.5 and 7.3(c) are incorporated into this Agreement and
Reservation of Rights as though fully set forth herein.

 

9.                                       Columbia Tahoe must pay the principal
amount of Fifteen Million Dollars ($15,000,000.00) to Park Cattle should either
of the following occur: (a) if Columbia Tahoe has not executed and delivered the
Amendment (with any and all necessary creditor consents) to Park Cattle by
November 30, 2008, the payment must be made on or before that date; or (b) if
Columbia Tahoe presents Park Cattle with a “Notice of Offer” as described in
Section 10.1 of the Lease on or before November 30, 2008, but has not previously
executed and delivered the Amendment to Park Cattle, then the payment must be
made contemporaneously with delivery of the Notice of Offer. Payment, if
required, shall be made in the manner provided by Paragraph 2 of the Stipulation
for Entry of Judgment (to which this Agreement and Reservation of Rights is
appended), and interest shall accrue from the due date on any unpaid amount as
provided therein. If payment of $15,000,000.00 is made under this paragraph,
then Park Cattle shall not be entitled to any other $15,000,000.00 payment
provided by the MontBleu Lease Amendment; provided, however that notwithstanding
the foregoing, Park Cattle will continue to be entitled to receive the
assignment fee.

 

10.                                 If Columbia Tahoe, despite diligent efforts,
is unable to obtain creditor approval of the Amendment prior to November 30,
2008, then it may provide written notice to Park Cattle on or before
November 30, 2008 of its inability to do so. In that event, the time periods in
Section 9 (subsections (a) and (b)) above will be extended from November 30,
2008 through and including May 31, 2009, provided that Columbia Tahoe pays to
Park Cattle, on or before November 30, 2008, an extension fee in the amount of
One Million Dollars ($1,000,000.00). The extension fee will be paid in the
manner provided by Paragraph 2 of the Stipulation for Entry of Judgment. The
extension fee will not be refunded to Columbia Tahoe, nor will it be credited
against the fee due under Section 9 above.

 

11.                                 The Parties agree that the Amendment is
fair, equitable and in their mutual interest. Even if Columbia Tahoe does not
ultimately execute and deliver the Amendment to Park Cattle, the Lease shall be
construed consistently with the Amendment to the greatest extent possible, and
Columbia Tahoe shall not oppose any reasonable construction of the Lease that is
consistent with the Amendment.

 

12.                                 Columbia Tahoe must pay Park Cattle, on or
before May 1, 2008, the sum of One Hundred Fifty Thousand Dollars ($150,000.00),
to compensate Park Cattle for its lease enforcement and inspection expenses
since November 2007. Payment shall be made in the manner provided by Paragraph 2
of the Stipulation for Entry of Judgment, and interest shall accrue from the due
date on any unpaid amount as provided therein.

 

13.                                 This Agreement and Reservation of Rights
does not preclude Park Cattle at any time from taking any action it deems
appropriate with regard to the Lease, nor does it excuse

 

B-2

--------------------------------------------------------------------------------


 

Columbia Tahoe or any other person or entity from compliance with any part of
the Lease.

 

14.                                 This Agreement and Reservation of Rights
binds Columbia Tahoe and its successors and assigns, and inures to the benefit
of Park Cattle, and its successors and assigns.

 

15.                                 The signatories below are duly authorized to
execute this Agreement and Reservation of Rights.

 

16.                                 This Agreement and Reservation of Rights
will be governed by, and construed under, the laws of the State of Nevada
without regard to choice of law principles. The Parties submit themselves to the
jurisdiction of the courts of the State of Nevada, and agree that any disputes
arising hereunder shall be resolved in a court of competent jurisdiction in
Nevada.

 

17.                                 To fully compensate Park Cattle for all
direct and indirect costs, if Park Cattle is the prevailing party in any action
against Columbia Tahoe to enforce or interpret this Agreement and Reservation of
Rights, Park Cattle shall be entitled to 200 percent of its actual attorneys’
fees, costs and expenses (including without limitation the fees of expert
consultants and witnesses), in addition to any other remedy entered by the
Court. Columbia Tahoe agrees that this provision is not an unenforceable
penalty.

 

18.                                 This Agreement and Reservation of Rights may
not be changed except in a writing executed by the Parties, and contains the
entire agreement between the Parties with respect to the subject matter hereof.

 

19.                                 This Agreement and Reservation of Rights may
be signed in counterparts and signatures by facsimile may be treated as
originals.

 

COLUMBIA PROPERTIES TAHOE, LLC

 

a Nevada limited liability company

 

 

 

By:

 

 

Its:

 

 

 

 

 

PARK CATTLE CO., a Nevada corporation

 

 

 

 

 

 

 

By:

 

 

Its:

 

 

 

B-3

--------------------------------------------------------------------------------


 

Exhibit 1

 

TOLLING AGREEMENT REGARDING MONTBLEU

 

For good and valuable consideration, the undersigned parties, and each of them
(“Tolling Parties”) agree as follows:

 

1.                                       On or about January 1, 2000, Park
Cattle Co., a Nevada corporation (“Park Cattle”), entered into an Amended and
Restated Net Lease Agreement (“Lease”) with Desert Palace, Inc., a Nevada
corporation (“DPI”), with regard to the property then known as Caesars Tahoe,
located at 55 Highway 50, Stateline, Nevada, and described more fully in the
Lease.

 

2.                                       In an Assignment and Assumption of
Lease dated June 10, 2005 (“Assignment and Assumption”), DPI assigned all of its
right, title, benefits, privileges, estate and interest in, to and under the
Lease to Columbia Properties Tahoe, LLC, a Nevada limited liability company
(“Columbia Tahoe”). Columbia Tahoe now operates the leased premises under the
name MontBleu Resort Casino & Spa.

 

3.                                       Park Cattle has not released DPI from
any of its obligations under the Lease.

 

4.                                       Park Cattle contends that Columbia
Tahoe has breached its obligations under the Lease.

 

5.                                       Without conceding the validity of the
claims, the Tolling Parties hereby agree to toll, i.e., suspend, the running of
any and all statutes of limitations with respect to any and all claims or causes
of action, whether arising at law or in equity, and whether sounding in contract
or tort, that Park Cattle may have, or obtain in the future, pertaining in any
way directly or indirectly to the Lease, including without limitation the real
property, buildings and improvements that are the subject matter of the Lease,
and any amendments to the Lease.

 

6.                                       This Tolling Agreement shall be
effective as of April 2, 2008, and shall remain in effect for ten (10) years,
i.e., until 5:00 PM on March 31, 2018. None of the Tolling Parties may terminate
this Tolling Agreement.

 

7.                                       This Tolling Agreement does not
preclude Park Cattle at any time from taking any action, including without
limitation the commencement of litigation, that it may deem appropriate with
regard to the Lease, nor does it excuse Columbia Properties Tahoe or any other
person or entity from compliance with any part of the Lease.

 

8.                                       This Tolling Agreements binds the
Tolling Parties and their respective successors and assigns, and inures to the
benefit of Park Cattle, and its successors and assigns.

 

9.                                       The signatories below arc duly
authorized by the Tolling Parties to execute this Tolling Agreement.

 

B-4

--------------------------------------------------------------------------------


 

10.                                 This Tolling Agreement will be governed by,
and construed under, the laws of the State of Nevada without regard to choice of
law principles. Tolling Parties submit themselves to the jurisdiction of the
courts of the State of Nevada, and agree that any disputes arising hereunder
shall be resolved in a court of competent jurisdiction in Nevada.

 

11.                                 This Tolling Agreement may not be changed
except in a writing executed by Park Cattle, and contains the entire agreement
between the parties with respect to the subject matter hereof.

 

12.                                 This Tolling Agreement may be signed in
counterparts and signatures by facsimile may be treated as originals.

 

WILLIAM J. YUNG, an individual

 

 

 

 

 

TROPICANA CASINOS AND RESORTS, INC.,

 

a Nevada corporation

 

 

 

By:

 

 

Its:

 

 

 

 

 

TROPICANA ENTERTAINMENT HOLDINGS, LLC

 

a Delaware limited liability company

 

 

 

 

By:

 

 

Its:

 

 

 

 

 

TROPICANA ENTERTAINMENT INTERMEDIATE HOLDINGS, LLC

a Delaware limited liability company

 

 

 

 

By:

 

 

Its:

 

 

 

 

 

TROPICANA ENTERTAINMENT, LLC

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

 

 

its:

 

 

 

 

 

COLUMBIA PROPERTIES TAHOE, LLC

 

a Nevada limited liability company

 

 

 

 

 

 

By:

 

 

Its:

 

 

 

B-5

--------------------------------------------------------------------------------


 

Exhibit 2

 

MONTBLEU LEASE AMENDMENT

 

The Amended and Restated Net Lease Agreement (“Lease”) Between Park Cattle Co.,
as Landlord, and Columbia Properties Tahoe, LLC, as assignee of Desert
Palace, Inc., as Tenant, dated January 1, 2000, involving the Douglas County,
Nevada, real property described in the attachment hereto, is deemed amended
effective April 2, 2008, by this Lease Amendment (“Amendment”) as follows:

 

I.                                         Section 1.2 of the Lease is amended
to read as follows:

 

The Original Term of this Lease shall commence at 12:01 a.m. on January 1, 2000
(the “Commencement Date”), and shall end at 11:59 p.m. on December 31, 2028 (the
“Original Term”). Notwithstanding the foregoing, from and after January 1, 2018,
Landlord may terminate this Lease by giving Tenant six (6) months written notice
of such termination (the “Early Termination Date”), and by paying Tenant Fifteen
Million Dollars ($15,000,000.00) in cash on the Early Termination Date (the
“Buy-Out Right”). The provisions of Article XIV of this Lease shall apply to the
Early Termination Date. Landlord’s termination right as described in this
section shall continue from January 1, 2018 through the remainder of the
Original Term and through the Second Term (as defined in Article IV of this
Lease), if any. In the event that this Lease is assigned before an election by
Landlord to exercise its Buy-Out Right under Section 10.4 of this Lease, then
the Buy-Out Right set forth in this Section 1.2 shall terminate and be of no
force or effect.

 

II.                                     Article VI of the Lease is amended to
add three new sections as follows:

 

Section 6.3 Starting in 2008, Tenant must expend at least five percent (5%) of
annual Gross Revenues from the Enterprise on real property capital expenditures
at the Premises, including, without limitation, the replacement and upgrade of
electrical, plumbing, mechanical, fire safety, and other building systems that
have reached or will reach the end of their useful lives, and the renovation of
guest rooms and other facilities, so as to maintain the Premises (including the
front of the house, the back of the house, and the parking areas) at all times
in a condition that is both first class and competitive with other hotel-casinos
at Stateline, Nevada, and also in compliance with all laws and regulations of
all governmental authorities having jurisdiction over the Premises. The five
percent expenditure requirement described in this section shall be a minimum,
not a maximum, and the expenditure of the minimum amount shall not create any
presumption of compliance

 

B-6

--------------------------------------------------------------------------------


 

with Section 6.1 or other applicable provisions of this Lease. Expenditures made
for furniture, furnishings and equipment that do not become a part of the real
property under Nevada law, and for gaming equipment, shall not be considered in
measuring Tenant’s compliance with the requirements of this section. For
purposes of this section, the term “Gross Revenues” means all amounts received,
whether by cash or credit, from the operation of all of the facilities on the
Premises and the Enterprise now known as MontBleu, including, but not limited
to, rooms, bars, restaurants, concessions and gaming, and shall be measured by
Lease Year.

 

Section 6.4             In order to assist in determining compliance with the
requirements of Section 6.3, the Tenant shall separately keep for the Enterprise
accounting records sufficient to furnish all of the information necessary to
compute Gross Revenues and to determine the amount and nature of the real
property capital expenditures made. Such accounting records shall include
detailed information concerning the nature of each expenditure, the date of the
expenditure, and to whom payment was made. All accounting records required to be
kept shall be available for inspection and copying by Landlord or its authorized
agents, attorneys or accountants, at any reasonable time, and shall be made
available at the Premises or at such other location as Landlord and Tenant may
mutually agree, and Tenant shall allow and facilitate the duplication of such
documents by Landlord. Not less than thirty (30) days after the end of each
Lease Year, the Tenant will provide Landlord with a statement of the Gross
Revenues of the Enterprise for the year, and a statement of amounts spent
pursuant to the requirements of Section 6.3, reported upon and certified by
independent certified public accountants, who may be the auditors for the
Tenant, and a computation approved in writing by those independent certified
public accountants, showing that the provisions of Section 6.3 have been
satisfied for the prior Lease Year. Landlord may, upon notice given to Tenant,
object to such statement and give notice to Tenant under Section 11.1(b) that
Tenant has failed to comply with the requirements of Section 6.3.

 

Section 6.5             Tenant shall provide to Landlord on an ongoing basis,
and in any event within forty-five (45) days of a written request by Landlord:
(a) any and all test and/or inspection reports obtained or received by Tenant or
its affiliates, agents or attorneys with respect to the condition of the
Premises, including, without limitation, any tests for the presence of asbestos
or mold, and any tests regarding environmental conditions at the Premises; and
(b) copies of any communications with Desert Palace, Inc., or any business
entity related to Desert Palace, Inc., or any representative

 

B-7

--------------------------------------------------------------------------------


 

of any such entity, with regard to the Premises, the acquisition of the
leasehold from Desert Palace, Inc., or indemnification. All such documents,
whether in paper or electronic form, shall be produced at the Premises or at
such other location as Landlord and Tenant may mutually agree, and Tenant shall
allow and facilitate the duplication of such documents by Landlord.

 

III.                                 Section 7.3 of the Lease is amended to read
as follows:

 

(a)           Subject to the provisions of Article XXI concerning
confidentiality, at least thirty (30) days prior to the beginning of each Lease
Year, Tenant shall create and provide a detailed annual budget to Landlord that
sets forth, on an itemized basis, Tenant’s plans for real property capital
expenditures on the Premises and expenditures on furniture, furnishings and
equipment for the Premises. The first such budget for the 2009 calendar year
shall be provided to Landlord on or before December 1, 2008.

 

(b)           Commencing with the quarter ending March 31, 2009, within thirty
(30) days after the end of each calendar quarter, Tenant shall provide a
detailed report to Landlord that compares, on an itemized basis, actual expenses
for such real property capital expenditures and expenditures on furniture,
furnishings and equipment against budgeted expenses, and which provides detailed
explanations for any substantial deviation from the original budget.

 

(c)           In addition, Tenant shall gather and provide to Landlord, on an
ongoing basis, and in any event within forty-five (45) days of Landlord’s
written request, any and all documents (both paper and electronic) in its
possession, custody or control relating to any past, present or future
renovations, alterations, repairs and/or improvements to the Premises, including
without limitation, plans, drawings, requests for proposals, estimates,
contracts, change orders, spreadsheets, accounting reports, correspondence,
progress reports, and permits. Tenant’s obligation to gather and provide records
shall encompass any records in the possession of its affiliates and agents. All
such documents shall be produced at the Premises or at such other location as
Landlord and Tenant may mutually agree, and Tenant shall allow and facilitate
the duplication of such documents by Landlord.

 

IV.                                 Section 10.1 of the Lease is amended by
lengthening the period of the Matching Option from 60 days to 120 days.

 

V.                                     Section 10.2 of the Lease is amended by
lengthening the period in which the closing must occur from 120 days to 180 days
after the notice of exercise of a Matching Option is given.

 

B-8

--------------------------------------------------------------------------------


 

VI.           Article X of the Lease is amended to add a sections as follow:

 

Section 10.4 The Landlord’s right of first refusal set forth in Section 10.1
above is intended to apply to, and does apply to, any offer to purchase the
Tenant’s rights under the Lease and the Enterprise being operated by Tenant on
the Premises. In addition, Landlord’s right of first refusal set forth in
Section 10.1 above will apply even if the offer to purchase Tenant’s rights
under the Lease and the Enterprise is part of a larger transaction involving
other properties of Tenant or any affiliate of Tenant. In any case where the
Landlord’s right of first refusal applies in connection with such a larger
transaction, the purchase price for the Tenant’s rights under the Lease and the
Enterprise shall be determined by one or more qualified person selected by
Landlord in Landlord’s sole and absolute discretion, which purchase price will
be determined within the time allowed for exercising the Matching Option. In any
case where Landlord exercises its right of first refusal, Landlord shall receive
a credit against the purchase price equal to Fifteen Million Dollars
($15,000,000.00) plus the assignment fee required by Section 15.1 of this Lease.

 

Section 10.5 If Tenant, or any owner or affiliate of Tenant, decides to make
Tenant’s rights under this Lease available for sale, then Tenant shall provide
written notice to Landlord within five (5) business days of making that
decision.

 

VII.                             Section 11.2(a) of the Lease is amended by
deleting the phrase “any reasonable costs, including but not limited to
reasonable attorneys’ fees, incurred by the Landlord in recovering possession of
the Premises” and replacing that phrase with the following phrase:

 

to fully compensate Landlord for direct and indirect costs, 200 percent of the
actual attorneys’ fees, costs and expenses (including without limitation the
fees of expert consultants and witnesses) incurred by the Landlord in recovering
possession of the Premises. Tenant agrees that this provision is not an
unenforceable penalty.

 

VIII.                         Section 15.1 of the Lease is amended, by revising
the first sentence of that section to read as follows.

 

Subject to the provisions of Article X, Tenant may assign or transfer this
Lease, or sublease the Premises or any material segment thereof, by paying
Landlord an assignment fee equal to the amount of fixed rent for the Lease Year
in which the assignment takes place, plus the sum of Fifteen Million Dollars
($15,000,000.00).

 

B-9

--------------------------------------------------------------------------------


 

IX.           Section 15.5 of the Lease is amended to read as follows:

 

The provisions of this Article XV apply to any direct or indirect transfer by
the Tenant of this Lease to an affiliate as though such a transfer were a
transfer to a third party.

 

X.                                    Article XIX of the Lease is amended to add
a new Section 19.9 as follows:

 

The provisions of this Article XIX shall apply to any Leasehold Mortgage
presently encumbering Tenant’s rights under this Lease, which Leasehold Mortgage
is in compliance with the requirement that the purpose of the encumbrance be for
alterations to the Premises. The provisions of Sections 19.1, 19.2, 19.3, 19.4,
19.5, 19.6, 19.7 and 19.8 are hereby deleted with respect to any Leasehold
Mortgage occurring after the date of this Amendment. Tenant shall not incur any
new mortgage or encumbrance without Landlord’s prior express consent.

 

XI.                                Section 26.9 of the Lease is hereby amended
to read as follows:

 

(a)  The Landlord may at any reasonable time or times enter upon the Premises to
inspect and photograph them. The right to inspect includes without limitation
the right to test. The testing may include sample collection, diagnostic
testing, intrusive testing, and/or destructive testing.

 

(b)  If the Landlord’s inspection and testing discloses health, safety or
environmental problems or violations of law, then the Tenant will pay for the
Landlord’s actual inspection and testing expenses upon written request by
Landlord.

 

(c)  The Landlord may at any reasonable time or times enter upon the Premises
for purposes of making any repairs which may be essential for the protection and
maintenance of the Premises which the Tenant fails to make after reasonable
notice by Landlord and an opportunity for Tenant to make such repairs. To fully
compensate Landlord for direct and indirect costs, 200 percent of the cost of
any such repairs will be payable immediately upon demand by the Tenant to the
Landlord as additional rent under this Lease. Tenant agrees that this provision
is not an unenforceable penalty.

 

XII.                            There is hereby added to the Lease a new
Section 26.15 as follows:

 

To fully compensate Landlord for direct and indirect costs, if Landlord is the
prevailing party in any action against Tenant to enforce or interpret this
Lease, Landlord shall be entitled to the award of 200 percent of its actual
attorneys’ fees, costs and

 

B-10

--------------------------------------------------------------------------------


 

expenses (including without limitation the fees of expert consultants and
witnesses), in addition to any other remedy entered by the Court. Tenant agrees
that this provision is not an unenforceable penalty.

 

XIII.                        There is hereby added to the Lease a new article,
Article XXIX, to read as follows:

 

Tenant covenants to work cooperatively with Landlord with respect to performance
of Tenant’s obligations under the terms of the Lease, and to ensure an orderly
termination of the Lease when such termination occurs. Tenant agrees that
Landlord may have an owner’s representative on the Premises at all times, and
that the Landlord and its representatives will have access at all times to the
Premises and all buildings and improvements located thereon without notice or
consent from Tenant, and to all books and records related thereto (including
without limitation operating reports), in order to monitor and ensure Tenant’s
compliance with the terms and conditions of the Lease. Tenant shall allow and
facilitate the duplication of such books and records by Landlord and its
representatives. Landlord and its representatives will not have any
responsibility for, nor incur any liability with respect to, Tenant’s
operations.

 

XIV.                        There is hereby added to the Lease a new article,
Article XXX, to read as follows:

 

(a)  Landlord has identified material deficiencies in the condition of the
Premises in correspondence to Tenant beginning in January 2005 and continuing
through March 2008. Landlord anticipates that it will identify additional such
deficiencies as its inspections continue. Tenant must, at its sole cost, cure
all such deficiencies to Landlord’s reasonable satisfaction no later than
March 31, 2011 such that the Premises will be in full compliance with
Section 6.1 and all other provisions of the Lease.

 

(b)  Tenant shall commence its efforts to cure the deficiencies as soon as
practicable, and shall provide Landlord with an action plan that shows that the
work is proceeding expeditiously and that Tenant is on track to achieve
compliance by March 31, 2011. The initial action plan shall be provided on or
before July 1, 2008.

 

(c)  Tenant must update the action plan and provide Landlord with at least one
detailed progress report per quarter on Tenant’s efforts to cure the
deficiencies

 

(d)  Tenant must permit Landlord and its representatives to observe the efforts
to cure the deficiencies. Tenant shall provide Landlord with advance notice of
at least one week prior to undertaking

 

B-11

--------------------------------------------------------------------------------


 

substantial work, and the notice shall include a description of the work to be
performed, so that Landlord has the opportunity to observe the work. Nothing in
this Article XXX shall diminish Tenant’s obligations under the Lease with
respect to the condition and maintenance of the Premises.

 

In the case of any inconsistency between the provisions of the Lease and this
Amendment, the provisions of this Amendment shall govern and control.

 

The capitalized terms used in this Amendment shall have the same definitions as
set forth in the Lease to the extent that such capitalized terms are defined
therein and not redefined herein.

 

Except as expressly modified herein, the Lease shall remain in full force and
effect and the parties shall be bound by all the terms and conditions thereof.

 

Landlord and Tenant have duly executed this Amendment, which may be recorded in
the Douglas County, Nevada, public records, as of the day and year first above
written.

 

LANDLORD:

 

TENANT:

 

 

 

Park Cattle Co., a Nevada corporation

 

Columbia Properties Tahoe, LLC,

 

 

a Nevada limited liability company

 

 

 

 

 

 

By:

 

 

By:

 

Its:

 

 

Its:

 

 

B-12

--------------------------------------------------------------------------------


 

Consent and Subordination

 

For valuable consideration, the receipt and sufficiency of which are
acknowledged, the undersigned hereby agrees that any interest of any kind that
it may have in the real property and/or the lease described in the attached
MontBleu Lease Amendment (whether security interest, leasehold interest, real
property right, contract right or any other right) is subject to the terms of
the Amendment. The undersigned hereby consents to this Amendment and
subordinates any such interest to this Amendment. The signatory to this Consent
and Subordination represents and warrants that such signatory has the full power
and authority to sign this Consent and Subordination and to bind any entity on
behalf of which the signatory has signed this Consent and Subordination. Nothing
in this Consent and Subordination shall be deemed an acknowledgement by the fee
owner of the real property subject to the lease (or any of its owners,
employees, agents or representatives) of the existence or extent of any such
interest in the real property or the lease.

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

 

STATE OF

 

)

 

 

 

)

    SS.

COUNTY OF

 

)

 

 

 

 

On                                                              , before me,
                                         
                                                                                    ,

Date

Name And Title Of Officer (e.g. “Jane Doe. Notary Public”)

personally appeared

                                                                                                                                                                                   ,

 

Name(s) of Signer(s)

proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of
                        that the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

 

 

 

 

 

 

 

B-13

--------------------------------------------------------------------------------


 

Attachment: Legal Description of Real Property

 

Real property located in Douglas County, Nevada, described as follows:

 

A parcel of land situated in Section 27, Township 1 3 North, Range 18 East,
M.D.B.&M. and more particularly described as follows:

 

Beginning at a point where the Easterly right-of-way line of U.S. Highway 50
intersects the present California Nevada State Line; thence North 28°02’00”
East, along said right-of-way line, a distance of 877.66 feet to the
Northeasterly corner of parcel conveyed to Barneys Club Inc. by deed recorded
October 3, 1960 in Book 7, Page 117, Douglas County Records, the TRUE POINT OF
BEGINNING:

 

Thence, North 28°02’00” East, along said right-of-way line, a distance of 960.81
feet;

 

Thence, from a tangent which bears the last named course, along a circular curve
to the right with a radius of 34.00 feet and a central angle of 90°01’2’3”, an
arc length of 53.42 feet to a point on the Southwesterly right-of-way line of
the Stateline Loop Road;

 

Thence, South 61°56’37” East, along said right-of-way line of the Stateline Loop
Road, a distance of 642.61 feet;

 

Thence, from a tangent which bears the last named course, along a circular curve
to the right with a radius of 800.00 feet and a central angle of 19°15’02”, an
arc length of 268.79 feet; thence South 28°01’28” West, a distance of 1116.49
feet; thence North 61°02’11” West, a distance of 69.95 feet to the Northeasterly
property line of parcel owned by Harrah’s; thence North 32°49’43” West, along
said property owned by Harrah’s, a distance of 342.G9 feet;

 

Thence North 61°58’00” West, along the property boundaries of Harrah’s and
Barney’s, a distance of 570.86 feet to the TRUE POINT OF BEGINNING.

 

Said parcel contains an area of approximately 22.21 acres.

 

B-14

--------------------------------------------------------------------------------